             Case 20-31884 Document 142 Filed in TXSB on 04/17/20 Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                       §
    In re:                                                             § Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                          § Case No. 20-31884 (DRJ)
                                                                       §
                                        Debtors.                       § (Jointly Administered)
                                                                       §



                NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESSES

             Please take notice that effective April 01, 2020, Sharp Barton, LLP changed its name to

Sharp Law, LLP and its email addresses. Please update your records to reflect the new firm name

and email addresses as shown in the signature block below. The mailing address remains the same.


                                                         Respectfully submitted,

                                                         s/ Rex A. Sharp
                                                         Rex A. Sharp, admitted pro hac vice
                                                         Barbara C. Frankland, admitted pro hac vice
                                                         SHARP LAW, LLP
                                                         5301 W. 75th Street
                                                         Prairie Village, KS 66208
                                                         (913) 901-0505
                                                         (913) 901-0419 fax
                                                         rsharp@midwest-law.com
                                                         bfrankland@midwest-law.com

                                                         One of Settlement Class Counsel



1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I,
             LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100);
             Sheridan Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B
             GP, LLC (8092). The location of the Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston,
             Texas 77056.
        Case 20-31884 Document 142 Filed in TXSB on 04/17/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This certifies that on April 17, 2020, I transmitted the above document to the Clerk of

Court using the CM/ECF system for filing, which will send notice of electronic filing to all

counsel who have registered for receipt of documents filed in this matter.



                                              /s/ Rex A. Sharp
                                              Rex A. Sharp




                                                2
